                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          WESTERN DIVISION
ANNIE PITTMAN,
As beneficiary of IRVIN PITTMAN                          PLAINTIFF
Vs.                          CIVIL ACTION NO. 5:19-cv-80-DCB-MTP
UNION NATIONAL LIFE INSURANCE
COMPANY                                                  DEFENDANT
                                ORDER

      This matter is before the Court on Defendant Union National

Life Insurance Company (“Union”)’s Motion to Compel Arbitration

and to Stay Proceedings Pending Arbitration (Doc. 3) and the

Plaintiff Annie Pittman (“Pittman”)’s Response (Doc. 8), and

Union’s Reply (Doc. 9). The Defendant’s Motion to Compel

Arbitration is unopposed by Pittman. This Court orders that the

parties pursue arbitration as outlined in the subject Life

Insurance Policy’s arbitration agreement.

      The decision of the arbitrator shall be final and binding

on both parties and shall be entered as the judgment of the

Court. As this matter is proceeding through arbitration,

discovery is unnecessary. This proceeding is stayed until

December 31, 2019, allowing the Plaintiff time to initiate

arbitration. Pursuant to the arbitration agreement, Plaintiff

has “no later than two (2) years after the date of the dispute

or controversy arises” to provide a written demand for

                                  1
arbitration. [ECF 3-1 at p. 17]. Failure to timely initiate

arbitration will constitute waiver of the dispute or

controversy. Id.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that the parties shall

proceed with arbitration as set forth in the Life Insurance

Policy.

     SO ORDERED this the 5th day of December, 2019.

                                    _/s/ David Bramlette_________
                                     UNITED STATES DISTRICT JUDGE




                                2
